                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION
JAMES T. BOYLAN,

                       Plaintiff,

v.                                                              Case No: 6:18-cv-889-Orl-DCI

COMMISSIONER OF SOCIAL
SECURITY,

                       Defendant.


                                MEMORANDUM OF DECISION
       James T. Boylan (Claimant) appeals to the District Court from a final decision of the

Commissioner of Social Security (the Commissioner) denying his application for disability

insurance benefits. Doc. 1; R. 1-6, 12, 142-43. Claimant argued (1) that the Administrative Law

Judge (the ALJ) erred by failing to properly weigh the opinion of Richard A. Hynes, M.D. (Dr.

Hynes) and (2) that the Appeals Council erred by rejecting new evidence submitted by Claimant.

Doc. 23 at 20-25; 28-31. For the reasons set forth below, the Commissioner’s final decision is

AFFIRMED.

                        I.      THE COMMISSIONER’S DECISION

       In September 2014, Claimant filed an application for disability insurance benefits. R. 19.

Claimant alleged a disability onset date of March 19, 2014. Id. Claimant later amended his alleged

disability onset date to April 30, 2014. R. 21.

       The ALJ issued the decision on July 6, 2017. R. 19-36. In the decision, the ALJ found

that Claimant had the following severe impairments: spine disorder, carpal tunnel syndrome, and

status post left shoulder debridement. R. 23. The ALJ also found that Claimant had the following
non-severe impairments: restless leg syndrome, sleep apnea, depression, and anxiety. Id. The ALJ

found that Claimant had an RFC to perform less than a full range of light work as defined by 20

C.F.R. § 404.1567(b).1 R. 26. Specifically, the ALJ found as follows:

        After careful consideration of the entire record, I find that the claimant has the
        residual functional capacity to perform light work as defined in 20 CFR
        404.1567(b) with the following limitations. The claimant is able to lift or carry
        twenty pounds occasionally and ten pounds frequently, sit, stand or walk six hours
        in an eight-hour day, with normal breaks, and push or pull twenty pounds
        occasionally and ten pounds frequently. The claimant is occasionally able to climb
        ladders, ropes or scaffolds, or stoop.

Id. The ALJ posed a hypothetical question to the VE that was consistent with the foregoing RFC

determination, and the VE testified that Claimant was capable of performing Claimant’s past work

as generally performed and jobs in the national economy. R. 49-51. The ALJ then found both that

Claimant was capable of performing his past relevant work and that Claimant was capable of

performing jobs that existed in significant numbers in the national economy. R. 33-35. Therefore,

the ALJ found that Claimant was not disabled between the amended alleged onset date and the

date of the ALJ’s decision. R. 35.

        Claimant requested that the Appeals Council review the ALJ’s decision and submitted two

documents to the Appeals Council as additional evidence. See Doc. 23 at 28. The Appeals Council

found no basis for changing the ALJ’s decision, stating, in part, that the additional evidence

Claimant submitted “does not show a reasonable probability that it would change the outcome of



1
  “Light work involves lifting no more than 20 pounds at a time with frequent lifting or carrying
of objects weighing up to 10 pounds. Even though the weight lifted may be very little, a job is in
this category when it requires a good deal of walking or standing, or when it involves sitting most
of the time with some pushing and pulling of arm or leg controls. To be considered capable of
performing a full or wide range of light work, you must have the ability to do substantially all of
these activities. If someone can do light work, we determine that he or she can also do sedentary
work, unless there are additional limiting factors such as loss of fine dexterity or inability to sit for
long periods of time.” 20 C.F.R. § 404.1567(b).




                                                  -2-
the decision.” R. 1-6. Therefore, the ALJ’s decision became the Commissioner’s final decision.

This appeal followed.

                               II.    STANDARD OF REVIEW

       The scope of the Court’s review is limited to determining whether the Commissioner

applied the correct legal standards and whether the Commissioner’s findings of fact are supported

by substantial evidence. Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011).

The Commissioner’s findings of fact are conclusive if they are supported by substantial evidence,

42 U.S.C. § 405(g), which is defined as “more than a scintilla and is such relevant evidence as a

reasonable person would accept as adequate to support a conclusion.” Lewis v. Callahan, 125 F.3d

1436, 1440 (11th Cir. 1997). The Court must view the evidence as a whole, taking into account

evidence favorable as well as unfavorable to the Commissioner’s decision, when determining

whether the decision is supported by substantial evidence. Foote v. Chater, 67 F.3d 1553, 1560

(11th Cir. 1995). The Court may not reweigh evidence or substitute its judgment for that of the

Commissioner, and, even if the evidence preponderates against the Commissioner’s decision, the

reviewing court must affirm it if the decision is supported by substantial evidence. Bloodsworth

v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983).

                                       III.    ANALYSIS

       A. Failure to Properly Weigh Dr. Hynes’ Opinion

       At step four of the sequential evaluation process, the ALJ assesses the claimant’s RFC and

ability to perform past relevant work. Phillips, 357 F.3d at 1238. “The residual functional capacity

is an assessment, based upon all of the relevant evidence, of a claimant’s remaining ability to do

work despite his impairments.” Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997). The

ALJ is responsible for determining the claimant’s RFC. 20 C.F.R. § 404.1546(c). In doing so, the




                                               -3-
ALJ must consider all relevant evidence, including, but not limited to, the medical opinions of

treating, examining, and non-examining medical sources. 20 C.F.R. § 404.1545(a)(1), (3); see

also Rosario v. Comm’r of Soc. Sec., 877 F. Supp. 2d 1254, 1265 (M.D. Fla. 2012).

       The weighing of treating, examining, and non-examining physicians’ opinions is an

integral part of steps four and five of the sequential evaluation process. See Winschel v. Comm’r

of Soc. Sec., 631 F.3d 1176 (11th Cir. 2011). The ALJ must consider a number of factors in

determining how much weight to give each medical opinion, including: 1) whether the physician

has examined the claimant; 2) the length, nature, and extent of the physician’s relationship with

the claimant; 3) the medical evidence and explanation supporting the physician’s opinion; 4) how

consistent the physician’s opinion is with the record as a whole; and 5) the physician’s

specialization. 20 C.F.R. § 404.1527(c).

       A treating physician’s opinion must be given substantial or considerable weight, unless

good cause is shown to the contrary.       Winschel, 631 F.3d at 1179; see also 20 C.F.R. §

404.1527(c)(2) (giving controlling weight to the treating physician’s opinion unless it is

inconsistent with other substantial evidence). “Good cause exists when the: (1) treating physician’s

opinion was not bolstered by the evidence; (2) evidence supported a contrary finding; or (3)

treating physician’s opinion was conclusory or inconsistent with the doctor’s own medical

records.” Winschel, 631 F.3d at 1179 (quotation marks omitted).

       On April 23, 2015, Dr. Hynes completed a Physical Restrictions Evaluation of Claimant

wherein Dr. Hynes opined, in part, that Claimant can never climb, kneel, or crawl; will be absent

three or more times per month; should use a cane for extended walking; can sit for a total of three

to four hours per day and can stand or walk for a total of three to four hours per day; and would




                                               -4-
require lying down or reclining for about fifteen to thirty minutes every three to four hours. R.

530-32. After summarizing Dr. Hynes’ opinion, the ALJ stated as follows:

       Dr. Hynes is an orthopedic surgeon, who has treated the claimant since July 25,
       2014 (See Exhibit B2F; page 6). He has treated the claimant primarily for the
       impairment of the lumbar spine. Dr. Hynes has treated the claimant in coordination
       with other doctors with injection therapy and other conservative treatment
       including indications for physical therapy, and nonnarcotic pain medications and
       muscle relaxants. Dr. Hynes has ordered imaging and discogram of the lumbar
       spine, and he has reviewed these studies. He examined the claimant. He last treated
       the claimant on October 15, 2015, for surgical consultation, at which time he stated
       surgery is an option, and he noted that the claimant's pain had a very significant
       impact on his quality of life (Exhibit Bl2F, pages 1-2). Although after he issued his
       April 2015 medical opinion, Dr. Hynes also treated the claimant for herniated
       nucleus pulposus of CS-7 with stenosis in addition to impairment of the lumbar
       spine (See Exhibit Bl2F, pages 13-14). Dr. Hynes's treatment notes and the imaging
       studies support his medical opinion. However, Dr. Hynes's medical opinion is not
       fully consistent with the other substantial medical and non-medical evidence in the
       case record.

       The claimant in this record has alleged constant pain, relieved only a little by Motrin
       and Tramadol. Physical therapy has not helped. However, he has also stated the
       medications for pain have no side effects. Pain interrupts his sleep, and he alleges
       that it limits many basic activities and does not allow him to sit or stand for long
       periods, or walk more than short distances (Exhibit Bl0E). The claimant's wife also
       described him as unable to use his hands in any capacity for longer than a short
       period without numbness and pain (Exhibit B3E). I again note that the x-rays
       showed normal postoperative appearance after shoulder surgery, and Dr. Hynes
       found no limitation in use of the hands, except for the ability to push/pull. The
       claimant's wife alleged that the claimant is unable to sit, stand or walk for long
       periods due to severe back pain. His pain also causes insomnia and a very short
       temper (Exhibit B3E). The claimant, his wife, and Dr. Hynes all describe physical
       impairments and pain that would not allow even sedentary work and preclude many
       activities. However, the claimant's statements about the intensity, persistence, and
       limiting effects of symptoms are not fully consistent with the objective medical
       evidence and the other evidence of record. The statements of the claimant's wife
       and Dr. Hynes's medical opinion are also inconsistent with other evidence.

       I accept that there are clear and significant imaging and EMG/NCV study findings
       that show spine disorder, both cervical and lumbar, and residuals of carpal tunnel
       syndrome. Conservative treatment has not given the claimant significant relief as
       he continues to allege multiple symptoms of pain, and numbness in the medical
       record. Spine surgery is one option; however, he has not yet followed the treatment.
       Dr. Hynes based his medical opinion primarily on the lumbar spine impairment.
       However, a detailed examination performed by Dr. Weiss showed gait and station




                                                -5-
       normal, strength normal, reflexes normal, sensory testing normal, and
       coordination normal (Exhibit B5F, pages 5-8). Dr. Anciro's examinations
       consistently showed no neurologic abnormality. The claimant testified that Dr.
       Hynes reviewed the medical source opinion with him and that he provided Dr.
       Hynes the responses. The State agency medical consultant has found that the
       claimant is able to perform the requirements of light work with postural limitations.
       I do not accord controlling, but little weight to Dr. Hynes's medical opinion. I
       similarly give little weight to the third-party statements regarding physical
       functioning made by the claimant's wife.

R. 31-32 (emphasis added).

       Claimant argues that the ALJ erred in giving Dr. Hynes’ opinion little weight. R. 21-25.

Specifically, Claimant argues that the ALJ “never explains why she gave little weight to Dr.

Hynes’ opinion when she found that it was supported by his notes and imaging studies.” R. 22.

However, despite arguing that the ALJ never explained the decision to give little weight to Dr.

Hynes’ opinion, Claimant proceeded to address the ALJ’s finding that Dr. Hynes’ opinion

conflicted with other medical evidence in the record. R. 23-25. But Claimant failed to provide

any specific argument to explain why the ALJ’s decision was not supported by substantial

evidence, instead citing evidence that Claimant believes supports his position. Id.

       Upon review, the Court finds that the ALJ’s decision to give Dr. Hynes’ opinion little

weight is supported by substantial evidence. As the ALJ noted in the decision, Dr. Weiss’

examination records indicate normal gait, station, and toe and heel walking; normal strength

symmetric in all four extremities; normal reflexes symmetric in the upper and lower extremities;

and intact sensation to pin, touch, vibratory, position sense, and parietal testing in all four

extremities. R. 418, 516. In addition, other medical evidence of record – such as Dr. Anciro’s

examinations – provide substantial evidence to support the ALJ’s decision. See, e.g., R. 376, 381,

386, 392, 401, 433-35, 472, 540-43 (no acute distress, full range of motion, normal muscle strength

and tone, no gait abnormality). And although Claimant argues, in conclusory fashion, that the ALJ




                                               -6-
ignored findings supportive of Dr. Hynes’ opinion, there is nothing in the ALJ’s decision to suggest

that was the case. Indeed, the ALJ explicitly discussed findings supportive of Dr. Hynes’ opinion.

Regardless, Claimant waived this argument by raising it in a perfunctory manner. See, e.g.,

Jacobus v. Comm’r of Soc. Sec., No. 15-14609, 2016 WL 6080607, at *3 n.2 (11th Cir. Oct. 18,

2016) (stating that claimant’s perfunctory argument was arguably abandoned); Gombash v.

Comm’r of Soc. Sec., 566 Fed. App’x. 857, 858 n.1 (11th Cir. 2014) (stating that the issue was not

properly presented on appeal where claimant provided no supporting argument); NLRB v. McClain

of Ga., Inc., 138 F.3d 1418, 1422 (11th Cir. 1998) (“Issues raised in a perfunctory manner, without

supporting arguments and citation to authorities, are generally deemed to be waived.”); Gaskey v.

Colvin, No. 4:12-CV-3833-AKK, 2014 WL 4809410, at *7 (N.D. Ala. Sept. 26, 2014) (refusing

to consider claimant’s argument when claimant failed to explain how the evidence undermined the

ALJ’s decision) (citing Singh v. U.S. Atty. Gen, 561 F.3d 1275, 1278 (11th Cir. 2009) (“[A]n

appellant’s simply stating that an issue exists, without further argument or discussion, constitutes

abandonment of that issue and precludes our considering the issue on appeal.”)). Further,

Claimant’s citation to evidence that Claimant believes supports Dr. Hynes’ opinion is

unpersuasive. The only issue is whether there is substantial evidence to support the ALJ’s

decision. The Court will not reweigh the evidence. See Phillips, 357 F.3d at 1240 n.8 (stating that

the court “‘may not decide the facts anew, reweigh the evidence, or substitute [its] judgment for

that of the [Commissioner]’”) (citation omitted). Finally, the Court notes that Claimant appears to

argue that the ALJ erroneously relied upon evidence regarding Claimant’s shoulder when

discounting Dr. Hynes’ opinion, which was based upon Claimant’s back issues. But Claimant’s

assertion is not supported by the record. Indeed, the ALJ specifically noted that Dr. Hynes’

medical opinion was based primarily on Claimant’s lumbar spine impairment. R. 32. And




                                               -7-
Claimant provided no persuasive argument to suggest that the ALJ relied on medical evidence

regarding Claimant’s shoulder when discounting Dr. Hynes’ opinion.2

       In addition to the foregoing, Claimant also appears to argue that the ALJ erred by giving

great weight to a non-examining state medical consultant’s opinion. R. 24-25. But Claimant

provided no specific argument whatsoever to explain how the ALJ erred when weighing the state

medical consultant’s opinion.3 Thus, Claimant waived the argument. See, e.g., Jacobus, 2016 WL

6080607, at *3 n.2 (stating that claimant’s perfunctory argument was arguably abandoned). And

to the extent that Claimant was actually arguing that it was error for the ALJ to consider the state

medical consultant’s opinion when weighing Dr. Hynes’ opinion, Claimant provided no specific

argument to that effect, and, thus, again waived the argument. See, e.g., Jacobus, 2016 WL

6080607, at *3 n.2 (stating that claimant’s perfunctory argument was arguably abandoned).

Regardless, even if the Court were to find that the ALJ erred by considering the state medical

consultant’s opinion when weighing Dr. Hynes’ opinion, such error would have been harmless

because the ALJ articulated at least one specific reason supported by substantial evidence for



2
 The Court notes that Claimant cited the ALJ’s statements regarding Claimant’s shoulder out of
context. Doc. 23 at 23. Contrary to Claimant’s implication, the ALJ discussed Claimant’s normal
postoperative appearance after should surgery in the context of claimant’s wife’s testimony, not
Dr. Hynes’ opinion. Specifically, the ALJ stated as follows: “The claimant's wife also described
him as unable to use his hands in any capacity for longer than a short period without numbness
and pain (Exhibit B3E). I again note that the x-rays showed normal postoperative appearance after
shoulder surgery, and Dr. Hynes found no limitation in use of the hands, except for the ability to
push/pull.” R. 32.
3
  The Court further notes that Claimant argued, in conclusory fashion, that the ALJ failed to
provide any rationale for giving more weight to the state medical consultant’s opinion than to the
opinions of Dr. Hynes and Dr. Weiss. But the ALJ gave specific reasons for discounting the
opinion of Dr. Hynes and the purported opinion of Dr. Weiss. R. 31-33. And the Court previously
found that the reasons provided for discounting the opinion of Dr. Hynes are supported by
substantial evidence. Claimant did not challenge the reasons the ALJ provided for discounting the
purported opinion of Dr. Weiss.




                                               -8-
giving Dr. Hynes’ opinion little weight. See Wilson v. Comm’r of Soc. Sec., 500 F. App’x 857,

859-60 (11th Cir. 2012) (noting that remand was unwarranted even if the ALJ cited an improper

finding to support his adverse credibility determination because there was sufficient evidence

within the record to support the ALJ’s other reasoning for his adverse credibility determination);

D’Andrea v. Comm’r of Soc. Sec. Admin., 389 F. App’x 944, 948 (11th Cir. 2010) (per curiam)

(rejecting argument that ALJ failed to accord proper weight to treating physician’s opinion

“because the ALJ articulated at least one specific reason for disregarding the opinion and the record

supports it.”); Gilmore v. Astrue, 2010 WL 989635, at *14-18 (N.D. Fla. Feb. 18, 2010) (finding

that the ALJ’s decision to discount a treating physician’s opinion was supported by substantial

evidence, even though two of the many reasons articulated by the ALJ were not supported by

substantial evidence).

       Accordingly, the Court rejects Claimant’s first assignment of error.

       B. Whether the Appeals Council Erred by Rejecting New Evidence Submitted by
          Claimant

       A claimant is generally permitted to present new evidence at each stage of the

administrative process. Ingram v. Comm’r of Soc. Sec., 496 F.3d 1253, 1261 (11th Cir. 2007).

The Appeals Council must consider evidence that was not presented to the ALJ when that evidence

is new, material, and chronologically relevant. Id.; see 20 C.F.R. § 404.970(a)(5). A piece of

evidence is new if it is not cumulative of other evidence in the record, see Robinson v. Astrue, 365

F. App’x 993, 996 (11th Cir. 2010), it is material if “there is a reasonable possibility that the new

evidence would change the administrative outcome,” Hyde v. Bowen, 823 F.2d 456, 459 (11th Cir.

1987), and it is chronologically relevant if it “relates to the period on or before the date of the

[ALJ’s] hearing decision,” 20 C.F.R. § 404.970(a)(5). The Appeals Council must grant the petition




                                                -9-
for review if the ALJ’s “action, findings, or conclusion is contrary to the weight of the evidence

currently of record.” Ingram, 496 F.3d at 1261.

       The Appeals Council has the discretion to not review the ALJ’s decision denying benefits.

Washington v. Soc. Sec. Admin., Comm’r, 806 F.3d 1317, 1320 (11th Cir. 2015). If the Appeals

Council considers new evidence but denies review, the Appeals Council is not required to

articulate its reasons for denying review. Mitchell v. Comm’r, Soc. Sec. Admin., 771 F.3d 780,

784-85 (11th Cir. 2014). If a claimant challenges the Appeals Council’s denial, the reviewing

court must determine whether the new evidence renders the denial of benefits erroneous. Id. at

785 (citing Ingram, 496 F.3d at 1262).

       Here, Claimant submitted two documents to the Appeals Council for review – one from

Dr. Hynes and one from Dr. Weiss. The Appeals Council stated as follows with regard to these

documents: “We find this evidence does not show a reasonable probability that it would change

the outcome of the decision. We did not consider and exhibit this evidence.” R. 2. Claimant

argues that the Appeals Council erred by rejecting these documents. Doc. 23 at 28-31. The Court

disagrees.

       The first document at issue is a signed statement from Dr. Hynes in which Dr. Hynes stated

as follows:

       I completed the attached Physical Restriction Evaluation4 form dated 4/23/15 for
       my patient, James Boylan. My opinion expressed in the completion of this form
       was based on my treatment, examinations, review of multiple diagnostic studies
       such as the MRIs and discograms, and my knowledge and professional experience.
       While I may have discussed with Mr. Boylan his limitations, the opinions expressed
       in the form are my profession opinion and not merely parroting Mr. Boylan’s
       subjective opinion.



4
 The Physical Restriction Evaluation that Dr. Hynes referred to is the same Physical Restriction
Evaluation that the ALJ previously considered.




                                              - 10 -
R. 12. Claimant appears to argue that Dr. Hynes’ foregoing statement is material because it

clarifies that the Physical Restriction Evaluation represented Dr. Hynes’ professional opinion and

was not merely a “parroting” of Claimant’s subjective limitations.5 But Claimant failed to address

the other reason the ALJ provided for discrediting Dr. Hynes’ opinion – that the opinion was not

consistent with objective medical evidence of record. As the Court previously discussed, this

reason is supported by substantial evidence and standing alone is sufficient justification for giving

Dr. Hynes’ opinion little weight. See, e.g., D’Andrea, 389 F. App’x at 948 (rejecting argument

that ALJ failed to accord proper weight to treating physician’s opinion “because the ALJ

articulated at least one specific reason for disregarding the opinion and the record supports it.”).

Given the foregoing, the Court finds that there is not a reasonable possibility that Dr. Hynes’

statement would change the administrative outcome. And Claimant failed to explain how Dr.

Hynes’ statement merely reaffirming his prior opinion could otherwise change the administrative

outcome. The Court finds that it could not.

       The second document at issue is an opinion signed by Dr. Weiss in which Dr. Weiss agreed

with the limitations opined to by Dr. Hynes in the Physical Restriction Evaluation. R. 16. Dr.

Weiss did not offer any new opinions or information regarding Claimant. The Court notes that the

exact opinion that Dr. Weiss signed was before the ALJ when the ALJ rendered the decision, but,

at that time, had only been signed by Lana Meyer, ARNP. R. 16, 545. The ALJ considered the

opinion signed by Ms. Meyer and stated, in part, as follows:

       Lana Meyer, ARNP on June 8, 2017 concurred with the limitations in Dr. Hynes's
       medical opinion for the period beginning from July 21, 2014 through April 19,
       2017, based on MRI findings (July 21, 2014), and Ms. Meyer's examination and
       treatment of the claimant. However, it does not appear that Ms. Meyer treated the


5
 One of the reasons provided by the ALJ for discounting Dr. Hynes’ opinion was that Claimant
provided the responses to Dr. Hynes. R. 32.




                                               - 11 -
       claimant prior to April 19, 2017 (See Exhibit Bl4F, pages 1-5). Dr. Weiss did not
       sign the concurring opinion.

       ...

       An APRN cannot be a treating source because an APRN is not an acceptable
       medical source, so if it is not from a treating source the opinion cannot he entitled
       to controlling weight. I weigh Ms. Meyer's statement as opinion evidence from a
       medical source (who is not an acceptable medical source). I give Ms. Meyer’s
       opinion affirming Dr. Hynes’s medical opinion little weight. Ms. Meyer’s statement
       only concurs with Dr. Hynes’s limitations and I give her statement little weight for
       the same reasons noted above. The instance of treatment of Ms. Meyer with a
       normal examination recorded further does not support her opinion.

R. 33 (emphasis added).

       Claimant argues that there is a reasonable possibility that Dr. Weiss’ opinion will change

the outcome of the decision because the ALJ gave little weight to Ms. Meyer’s opinion “because

she was not an acceptable medical source and did not examine Plaintiff more than once.” Doc. 23

at 29. But Claimant ignores the other reason provided by the ALJ for giving little weight to Ms.

Meyer’s opinion – that Ms. Meyer’s opinion merely concurs with Dr. Hynes’ limitations and that

Ms. Meyer’s opinion is entitled to little weight for the same reasons discussed with respect to the

opinion of Dr. Hynes. The fact that Dr. Weiss has now signed an identical statement to the one

that was previously before the ALJ does not affect this reasoning. Indeed, Dr. Weiss’ opinion

merely concurs with Dr. Hynes’ limitations and does not offer any new opinions or information

regarding Claimant. Thus, there is no reason to believe that Dr. Weiss’ opinion would change the

administrative outcome when the ALJ has already found that an identical opinion is entitled to

little weight for the same reasons the ALJ discussed with respect to the opinion of Dr. Hynes. And

the Court reiterates that the ALJ provided a specific reason supported by substantial evidence for

discounting the opinion of Dr. Hynes. See, e.g., D’Andrea, 389 F. App’x at 948 (rejecting

argument that ALJ failed to accord proper weight to treating physician’s opinion “because the ALJ




                                              - 12 -
articulated at least one specific reason for disregarding the opinion and the record supports it.”).

Given the foregoing, the Court finds that there is not a reasonable possibility that Dr. Weiss’

opinion would change the administrative outcome.

       Accordingly, the Court rejects Claimant’s second assignment of error.

                                     IV.       CONCLUSION

       For the reasons stated above, it is ORDERED that:

       1.      The final decision of the Commissioner is AFFIRMED; and

       2.      The Clerk is directed to enter judgment for the Commissioner and against

               Claimant, and close the case.

       DONE and ORDERED in Orlando, Florida on July 29, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties

The Court Requests that the Clerk
Mail or Deliver Copies of this order to:

The Honorable B.D. Crutchfield
Administrative Law Judge
c/o Office of Disability Adjudication and Review
SSA ODAR Hearing Ofc
14002 E. 21st Street
Suite 500
Tulsa, OK 74134-1436




                                                - 13 -
